AGREEMENT AND PLAN OF ASSET TRANSFER This AGREEMENT AND PLAN OF ASSET TRANSFER, dated as of ,2009, (the "Agreement") Clover Capital Enhanced Small Value Equity Common Fund, LLC (the "Reorganizing Fund"), with its principal place of business located at 400 Meridian Centre, Suite 200, Rochester, NY 14618and Federated Equity Funds, a Massachusetts business trust (the "Federated Trust"), with its principal place of business located at 5800 Corporate Drive, Pittsburgh, PA 15237-7000, on behalf of its portfolio, Federated Clover Small Value Fund (the "Surviving Fund"). This Agreement is intended to be, and is adopted as, a plan of asset transfer within the meaning of Section351 of the United States Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury Regulations promulgated thereunder.The asset transfer will consist of (i)the transfer of all of the assets of the Reorganizing Fund in exchange for Institutional Shares, no par value per share, of the Surviving Fund (“Surviving Fund Shares”); (ii)the distribution of Institutional Shares of the Surviving Fund to the holders of Shares of the Reorganized Fund; and (iii)the liquidation of the Reorganizing Fund as provided herein, all upon the terms and conditions set forth in this Agreement (the “Asset Transfer”).The Surviving Fund will not acquire any of the liabilities of the Reorganizing Fund. WHEREAS, the Reorganizing Fund is a limited liability company of which Federated Global Investment Management Corp (the “Manager”) serves as the sole Manager and the Surviving Fund is a series of the Federated Trust. The Federated Trust is an open-end, registered management investment company and the Reorganizing Fund owns securities that generally are assets of the character in which the Surviving Fund is permitted to invest; WHEREAS, the Surviving Fund is authorized to issue its shares of beneficial interests and the Reorganizing Fund is authorized to issue its participation interests; and WHEREAS, the Manager and the Board of Trustees of the Federated Trust have determined that it is in the best interests of the Reorganizing Fund and the Federated Trust, respectively, that the assets of the Reorganizing Fund be acquired by the Surviving Fund pursuant to this Agreement. NOW, THEREFORE, in consideration of the premises and of the covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: TRANSFER OF ASSETS OF THE REORGANIZING FUND IN EXCHANGE FOR SURVIVING FUND SHARES AND LIQUIDATION OF THE REORGANIZING FUND 1.1THE EXCHANGE.Subject to the terms and conditions contained herein and on the basis of the representations and warranties contained herein, the Reorganizing Fund agrees to transfer all of its assets, as set forth in paragraph1.2, to the Surviving Fund.In exchange, the Surviving Fund agrees:(i)to deliver to the Reorganizing Fund the number of full and fractional Surviving Fund Institutional Shares, determined by dividing (x) Reorganizing Fund by (y)the net asset value per share of the Institutional Class of Surviving Fund Shares computed in the manner and as of the time and date set forth in paragraph2.2.Holders of the shares of the Reorganizing Fund will receive Institutional Shares of the Surviving Fund.Such transactions shall take place at the closing on the Closing Date provided for in paragraph3.1. 1.2ASSETS TO BE ACQUIRED.The assets of the Reorganizing Fund to be acquired by the Surviving Fund shall consist of property having a value equal to the total net assets of the ReorganizingFund, including, without limitation, cash, securities, commodities, interests in futures and dividends or interest receivable, owned by the Reorganizing Fund. The assets acquired by the Surviving Fund shall not include any deferred or prepaid expenses shown as an asset on the books of the Reorganizing Fund on the Closing Date, and shall be excluded from the Valuation of Assets under paragraph 2.1 and the corresponding calculation of net asset value per share of each class of the Reorganizing Fund Shares under this Agreement. The Reorganizing Fund has provided the Surviving Fund with its most recent audited financial statements, which contain a list of all of the Reorganizing Fund’s assets as of the date of such statements.The Reorganizing Fund hereby represents that as of the date of the execution of this Agreement, there have been no changes in its financial position as reflected in such financial statements other than those occurring in the ordinary course of business in connection with the purchase and sale of securities, the issuance and redemption of Reorganizing Fund Shares and the payment of normal operating expenses, dividends and capital gains distributions. 1.3LIABILITIES TO BE DISCHARGED.The Reorganizing Fund will discharge all of its liabilities and obligations prior to the Closing Date. 1.4LIQUIDATION AND DISTRIBUTION.On or as soon after the Closing Date as is conveniently practicable:(a)the Reorganizing Fund will distribute in complete liquidation of the Reorganizing Fund, prorata to its participants of record, determined as of the close of business on the Closing Date (the “Reorganizing Fund Shareholders”), all of the Surviving Fund Shares received by the Reorganizing Fund pursuant to paragraph1.1; and (b)the Reorganizing Fund will thereupon proceed to dissolve and terminate as set forth in paragraph1.8 below.Such distribution will be accomplished by the transfer of Surviving Fund Shares credited to the account of the Reorganizing Fund on the books of the Surviving Fund to open accounts on the share records of the Surviving Fund in the name of the Reorganizing Fund Shareholders, and representing the respective prorata number of Surviving Fund Shares due such shareholders.All issued and outstanding Reorganizing Fund Shares will simultaneously be canceled on the books of the Reorganizing Fund.The Surviving Fund shall not issue certificates representing Surviving Fund Shares in connection with such transfer.After the Closing Date, the Reorganizing Fund shall not conduct any business except in connection with its termination. 1.5OWNERSHIP OF SHARES.Ownership of Surviving Fund Shares will be shown on the books of the Surviving Fund’s transfer agent. Surviving Fund Shares will be issued simultaneously to the Reorganizing Fund, in an amount equal in value to the aggregate net asset value of the Reorganizing Fund Shares, to be distributed to Reorganizing Fund Shareholders. 1.6TRANSFER TAXES.Any transfer taxes payable upon the issuance of Surviving Fund Shares in a name other than the registered holder of the Reorganizing Fund Shares on the books of the Reorganizing Fund as of that time shall, as a condition of such issuance and transfer, be paid by the person to whom such Surviving Fund Shares are to be issued and transferred. 1.7REPORTING RESPONSIBILITY.Any reporting responsibility of the Reorganizing Fund is and shall remain the responsibility of the Reorganizing Fund. 1.8TERMINATION.The Reorganizing Fund shall be terminated promptly following the Closing Date and the making of all distributions pursuant to paragraph1.4. 1.9BOOKS AND RECORDS.All books and records of the Reorganizing Fund, including all books and records required to be maintainedshall be available to the Surviving Fund from and after the Closing Date and shall be turned over to the Surviving Fund as soon as practicable following the Closing Date. ARTICLEI VALUATION 2.1VALUATION OF ASSETS.The value of the Reorganizing Fund’s assets to be acquired by the Surviving Fund hereunder shall be the value of such assets at the closing on the Closing Date, using the valuation procedures set forth in the Federated Trust’s Declaration of Trust and the Surviving Fund’s then current prospectus and statement of additional information or such other valuation procedures as shall be mutually agreed upon by the parties. 2.2VALUATION OF SHARES.The net asset value of the Shares of the Surviving Fund Shares shall be the net asset value per shareof Surviving Fund Shares computed at the closing on the Closing Date, using the valuation procedures set forth in the Federated Trust’s Declaration of Trust and the Surviving Fund’s then current prospectus and statement of additional information, or such other valuation procedures as shall be mutually agreed upon by the parties. 2.3SHARES TO BE ISSUED.The number of Surviving Fund Shares to be issued (including fractional shares, if any) in exchange for the Reorganizing Fund’s assets, shall be determined by (x)dividing the aggregate value of the total assets of the Reorganizing Fund by the net asset value per share of the Institutional Share Class of the Surviving Fund determined in accordance with paragraph2.2. 2.4DETERMINATION OF VALUE.All computations of value shall be made by State Street Bank and Trust Company, on behalf of the Surviving Fund and the Reorganizing Fund. ARTICLEII CLOSING AND CLOSING DATE 3.1CLOSING DATE.The closing shall occur on or about , 2009, or such other date(s) as the parties may agree to in writing (the “Closing Date”).All acts taking place at the closing shall be deemed to take place at 4:00 p.m.
